Citation Nr: 0115985	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  94-02 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
osteoarthritis, evaluated as 20 percent disabling prior to 
September 27, 1999.

2.  Entitlement to an increased evaluation for total left 
knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran underwent a total left knee replacement in 
September 1999, and thus, a 100 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2000), for the period of September 28, 1999 to October 31, 
2000.  In a supplemental statement of the case dated in 
October 2000, the RO established the evaluation of the 
veteran's left knee disability at 30 percent, effective 
November 1, 2000.  The veteran now seeks an evaluation in 
excess of 30 percent for his left knee disability for the 
period beginning November 1, 2000.

At this time, the Board notes that this is not a restoration 
case of the 100 percent evaluation that was assigned based 
upon a regulation that specifically limits the time period 
that the 100 percent evaluation may be assigned.  Bennett v. 
Brown, 10 Vet. App. 178, 183 (1997).


FINDINGS OF FACT
1.  Prior to September 28, 1999, the veteran's left knee 
disability was productive of no more than frequent episodes 
of "locking," pain, and effusion into the joint.

2.  Total left knee disability is currently manifested by a 
joint replacement with slight limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the period prior to September 27, 1999 have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5256-5262 (2000).  

2.  The criteria for an evaluation in excess of 30 percent 
for left total knee replacement residuals for the period 
beginning November 1, 2000 have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with supplemental 
statements of the case in July 1994, September 1994, November 
1998, August 2000 and October 2000 which informed him of the 
evidence necessary to substantiate his claim and provided him 
with an opportunity to submit additional evidence.  The 
veteran was provided VA examinations responsive to the rating 
criteria and his private medical records were considered in 
ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 
Factual Background

The veteran was granted service connection for internal 
derangement of the left knee in a 1946 rating decision.  In 
1947 it was assigned a 10 percent evaluation, effective 
February 17, 1947.  

In a rating decision dated in July 1992, the RO denied the 
veteran's request for an increased rating.  The veteran filed 
a notice of disagreement in September 1993.  He presented for 
a VA examination in April 1994.  He stated that he has had 
increased pain and swelling in his left knee such that he was 
no longer able to walk for any great length of time or for 
more than a block and a half without pain or climb stairs.  
He reported that he wore a knee brace to prevent the knee 
from locking and that he had used a cane for the past five 
years.        

The veteran presented for a VA examination in May 1994.  He 
denied any motor weakness or numbness in his lower 
extremities, and had a 5/5 for motor function.  He stated 
that he began experiencing pain in his left knee 12 years 
prior to this examination, with the pain progressively 
worsening.  There was no swelling or deformity.  There was no 
instability to varus or valgus stress or anterior or 
posterior drawer testing.  He had a negative Lachman's test, 
negative pivot shift bilaterally, but the knee was extremely 
tender to palpation over the medial and lateral joint lines 
of his knees.  Range of motion was zero to 90 degrees with 
extreme tenderness to range of motion.  X-rays of the knee 
revealed moderate degenerative joint disease.  The left knee 
showed lateral joint line narrowing and intercondylar 
spurring.  The diagnosis was moderate bilateral degenerative 
joint disease of the knees with symptoms significant to limit 
his activities.

The veteran reported for a VA examination in August 1994.  He 
reported occasional swelling, locking, and crepitus of the 
left knee, but no symptoms of instability.  He stated that he 
had significant pain for which he takes medication.  The 
examiner found no swelling, deformity or other impairments 
based upon anterior drawer and Lachman's testing.  The knee 
was tender to palpation over the medial and lateral joint 
lines.  The range of motion of the left knee was to full 
extension to 90 degrees flexion, but extremely tender with 
range of motion.  The left knee had approximately 10 degrees 
of valgus position.  X-rays revealed moderate joint disease 
with lateral joint line narrowing and intercondylar spurring.  
The diagnosis was moderate joint disease with significant 
limitation in daily activities.    

The veteran presented for a VA examination in July 1998.  He 
complained of pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, fatigue, 
and lack of endurance.  He reported the pain was constant but 
flared up with walking.  There was no history of fever, 
weight loss, or anemia associated with the joint condition.  
He stated that he used a cane for walking and favored his 
left leg.  Left knee flexion was 120 degree/140 degrees with 
extension of zero degree/zero degrees with mild crepitus.  
The McMurray test was positive, causing pain at the medial 
and lateral menisci.  The anterior drawer test was negative.  
Motor strength was 5/5 with normal sensation.  Reflexes were 
symmetrical at 1+ and there was no muscle atrophy of wasting.  
An X-ray of the left knee revealed advanced osteoarthritis 
with tricompartment degenerative joint disease, but no acute 
fractures.    

In September 1998, the veteran underwent a total left knee 
replacement.  In a rating decision dated in December 1998, 
the RO increased the rating for the veteran's left knee 
disability to 20 percent, effective October 8, 1992.  In a 
rating decision dated in February 2000, the veteran was 
assigned a 100 percent evaluation for the period of September 
28, 1999 to October 31, 2000.

The veteran presented for a VA examination in September 2000.  
The veteran complained of pain, weakness, stiffness, locking, 
fatigue, and lack of endurance.  He stated that cold weather 
as well as any physical activities, such as overuse involving 
walking, standing, bending or kneeling, would aggravate the 
symptoms.  He reported intermittent flare ups every week.  He 
was taking pain medications such as Tylenol, aspirin, or 
Sulindac and using a cane.  The veteran reported that during 
flare ups, he had difficulty performing his daily activities.  
He denied having symptoms of a joint condition such as 
anemia, weight loss, fever, or skin disorder.  He stated that 
he is able to brush his teeth, dress himself, shower, cook, 
vacuum, walk, drive a car, take out the trash, and climb 
stairs.  But he has difficulty shopping, pushing a lawnmower, 
and gardening.

The examiner noted that the veteran has a well-healed, 
linear, 21-centimeter scar on the left knee.  There was no 
evidence of surface elevation, depression, tenderness to 
palpation, disfigurement, keloid formation, adherence, 
underlying tissue loss or effect on the functioning of the 
left knee.  Examination of the knee joints revealed no 
evidence of heat, redness, effusion, drainage, or abnormal 
movement.  Left knee flexion was limited at 120 degrees, with 
pain at 120 degrees.  Left knee active extension was within 
normal limits at zero degrees.  Drawer and McMurray tests 
were normal.  Range of motion of the left knee was limited by 
pain and the total knee replacement.  There was no weakness, 
lack of endurance, fatigue, or incoordination affecting the 
left knee's range of motion.  The examiner found no 
arthritis, anemia, weight loss, fever, or skin disorder.  The 
veteran had no limited function of standing or walking.  His 
lower extremities motor function was within normal limits.  
An X-ray of the left knee showed the left knee prosthesis in 
a good position and no signs of fracture of subluxation.  The 
diagnosis was left knee injury, status post knee replacement 
with residuals of pain and limited range of motion and scar.  
The examiner concluded that the veteran's knee condition 
would interfere with his ability to perform daily activities 
that require running, frequent walking, standing, and 
kneeling.  

In a rating decision dated in February 2000, the RO 
established the evaluation of the veteran's left knee 
disability at 30 percent, effective November 1, 2000.  

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2000).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint. 38 C.F.R. 
§ 4.45 (2000).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5055 provides that for one year following 
implantation of a prosthesis a 100 percent disability rating 
will be assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is appropriate.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee should be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a Diagnostic Code 5055 (2000).

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5256 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
leg to 30 degrees warrants a 40 percent evaluation.  A 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent evaluation is warranted where there is 
malunion of a tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion and requiring a brace, warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The Board notes that 
separate evaluations for arthritis under Diagnostic Code 5003 
and for instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000) do not violate the rule against pyramiding. 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).

Analysis

Evaluation of the veteran's left knee osteoarthritis prior to 
September 27, 1999.

The RO granted an increased rating of 20 percent in December 
1998, effective October 8, 1992.  This was the maximum rating 
available under Diagnostic Code 5258.  The Board must now 
determine whether the veteran was entitled to a rating in 
excess of 20 percent for the period prior to September 27, 
1999.  

Diagnostic Code 5258 is not for application because the 20 
percent rating granted to the veteran was the maximum 
available under that code.  The Board has also considered 
rating the veteran's left knee disability by analogy to 
Diagnostic Codes 5256, 5257, 5260, 5261, or 5262.  However, 
5256 is not applicable because there was no evidence of 
ankylosis of the knee.  Diagnostic Code 5257 provides for a 
30 percent rating where there is severe, recurrent 
subluxation or lateral instability.  None of the VA 
examinations conducted during this time period revealed 
subluxation or instability, therefore, this code is not for 
application.  

Diagnostic Codes 5260 and 5261 do not assist the appeal based 
upon the results of the VA examinations which showed that the 
veteran's left knee active extension was within normal 
limits.  An evaluation in excess of 20 percent was not 
warranted based on limitation of flexion or functional 
impairment.  In this regard, the 20 percent evaluation would 
contemplate the functional equivalent of limitation of 
flexion or actual limitation of flexion to 30 degrees.  There 
is clear evidence of painful or tender motion.  However, 
there was no swelling or deformity.  Although the veteran 
reported that pain limited walking to one and a half blocks, 
the examiner determined that the veteran was not in acute 
distress and walked without a limp.  His range of motion was 
from 0 to 90 degrees and there was no indication that there 
was additional functional impairment that limited flexion or 
extension more than the reported 0 to 90 degrees.  Even if 
there was some additional limitation of function, neither the 
objective findings nor the subjective statements establish 
that there is the functional equivalent of limitation of 
flexion to 15 degrees.

Diagnostic Code 5262 is also not applicable because there is 
no evidence of malunion or nonunion of the veteran's tibia or 
fibula.  Based upon the competent medical evidence, the 20 
percent rating for this period was the maximum available to 
the veteran. 

Evaluation of the veteran's total left knee replacement 
convalescence in excess of 100 percent for the period 
September 28, 1999 to October 31, 2000.

The veteran underwent a total left knee replacement in 
September 1998, and thus, a 100 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2000), for the period of September 28, 1999 to October 31, 
2000, based on the medical evidence regarding the veteran's 
convalescence thereafter.  The 100 percent evaluation was the 
maximum available to the veteran, therefore, an increased 
evaluation for this period is not for application. 

Evaluation of the veteran's left knee disability in excess of 
30 percent for the period beginning November 1, 2000.

The Board finds the most recent VA examination of  September 
2000, conducted subsequent to the veteran's total left knee 
replacement surgery, to be the most probative piece of 
evidence of the post operative disability.  During that 
examination, the veteran complained of pain, weakness, 
stiffness, locking, fatigue, and lack of endurance.  But the 
examiner found no weakness, lack of endurance, fatigue, or 
incoordination affecting the left knee's range of motion.  
Additionally, there was no limited function of standing or 
walking.  The range of motion was from 0 to 120 degrees with 
pain limiting motion beyond 120 degrees.  His lower 
extremities motor functions were also within normal limits.  
An X-ray showed the left knee prosthesis in a good position 
and no signs of fracture of subluxation.  However, the 
examiner stated that the veteran's left knee condition would 
interfere with his ability to perform daily activities that 
require running, frequent walking, standing, and kneeling.  

Diagnostic Code 5055 provides that in case of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is appropriate.  
Based upon the results of the September 2000 VA examination, 
the veteran does not meet the criteria for an increased 
rating of 60 percent under Diagnostic Code 5055.  Although 
the examiner noted pain on flexion, it was not deemed severe 
and there was also no evidence of severe weakness or 
limitation of motion caused by the left knee disability.  We 
conclude that the examiner's determination that there was no 
weakness, fatigue or incoordination to be more probative of 
the degree of the impairment than the veteran's lay 
assertions.  To the extent that there is limitation of 
motion, his actual range of motion and his motion limited by 
pain were the same; 0 to 120 degrees.

The Board has also considered rating the veteran's left knee 
disability by analogy to Diagnostic Codes 5256, 5261, or 
5262.  However, 5256 is not applicable because there is no 
evidence of ankylosis of the knee.  Diagnostic Code 5261 is 
not applicable based upon the results of the September 2000 
VA examination which showed that the veteran's left knee 
active extension was within normal limits.  Diagnostic Code 
5262 is also not applicable because there is no evidence of 
malunion or nonunion of the veteran's tibia or fibula.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  However, a little-used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

In this case, the September 2000 VA examination revealed 
range of motion to 120 degrees, with no weakness, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, swelling deformity or atrophy.  
The examiner noted there was no evidence of heat, redness, 
effusion, drainage, or abnormal movement.  Although the 
examiner noted pain upon flexion movement, the left knee 
extension was within normal limits.  The veteran's complaints 
of pain are those contemplated by the current evaluation of 
30 percent.

In addition, the Court has held that a separate, rating may 
be assigned if the veteran's knee disability is manifested by 
a scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805; Esteban, 6 Vet. App. 259.
 
The September 2000 VA examination revealed that there was 
also no evidence of poor nourishment with repeated 
ulceration, tenderness and pain on objective demonstration, 
or limitation on function of part affected regarding the 
veteran's left knee scar.  As such, a separate compensable 
evaluation for residual scarring is not warranted.

The Board has reviewed the probative evidence of record 
including the veteran's statements.  The veteran's total left 
knee replacement residuals have not been shown to be 
manifested by severe left knee weakness or limitation of 
motion, nor are there any prosthetic abnormalities.  There 
are no intermediate degrees of residual weakness, pain or 
limitation of motion.  Such clinical findings do not warrant 
assignment of an evaluation in excess of the minimal 30 
percent under Diagnostic Code 5055.  The assigned diagnostic 
code is squarely on point and any resort to other diagnostic 
codes would be inappropriate.

 
ORDER

Entitlement to an increased evaluation for left knee 
osteoarthritis evaluated as 20 percent disabling prior to 
September 27, 1999 is denied.

Entitlement to an increased evaluation for total left knee 
replacement currently evaluated as 30 percent disabling is 
denied. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

